Case 3:20-mc-00325-UN Document 3 Filed 07/14/20 Page 1of 8

 

 

 

 

 

 

 

 

 

a) FILED
OP et K | LaWw- SCRANTON
oo KReHET | JUL 146200
July 13, 2020 me 4 Petter ouerine
SPUTYBLERIC
Via E-mail to:
Clerk of Court
U.S. District Court .
Middle District of Pennsylvania 4 a Q ME 3 25.
228 Walnut Street ev
P.O. Box 983

Harrisburg, PA 17108
Re: Request for DMCA Subpoena to Google, LLC. (YouTube)
Dear Clerk of the Court:

Petitioner Liberty Hangout LLC (“LHO’), through its undersigned counsel of
record, hereby respectfully requests that the Clerk of this Court issue a Subpoena
pursuant to 17 U.S.C. § 512(h) to service provider Google, LLC to identify alleged
infringers of LHO’s copyrighted material.

LHO is the owner of numerous copyrighted audiovisual works. In the course of
protecting its works, LHO has determined that infringing copies of these works, posted
at the direction of individual users and without authorization from LHO, appear on
Googie LLC’s website “YouTube.com.” Such infringements have been ongoing and
LHO has issued DMCA notifications to Google LLC’s DMCA Agent. All notifications
have met the requirements of 17 U.S.C. § 512(c)(3)(A) by setting forth, inter alia, a
representative list of the copyrighted works that have been infringed and the
identification and location on Google LLC.’s website of the infringing material. LHO now
seeks to obtain a DMCA Subpoena to learn the identity of the individuals who are
posting the infringing content.

The DMCA Subpoena is directed to Googie LLC, the service provider of YouTube
accounts to which the infringing parties posted content at the URLs:

 

URL Username
https:/Awww. youtube.com/watch?v=PSN-IXXahFY Sam Collins
https:/Awww. youtube.com/watch?v=FuHAiUSgamA _| Sam Collins
https:/Avww. youtube.com/watch?v=zKW3tA0UwsU __| Roly
https:/Awww. youtube. com/watch?v=ox7g_ AZnPKQ Jammidodger

 

 

 

 

 

 

 

 

 

 

https:/Awww. youtube.com/watch?v=1S-x2PvyoJl Kristina Maione
https:/Avww. youtube.com/watch?v=at--4XJ-7As ImAllexx
The Keller Law Firm, LLC thekellerlawiirm.com

20 5. 36th Sireet, Sule 203 * Camp Hil, PA 17011 kkeller@ihekellerlawfirm.com » T. 717-386-5035
Case 3:20-mc-00325-UN Document 3 Filed 07/14/20 Page 2 of 8

Page |2

 

https://www. youtube.com/watch?v=NKIHOLQawrk | American Freedom World
Peace

https://www. youtube.com/watch?v=ABDjs1QSAKs The Young Turks
https:/Avww. youtube.com/watch?v=YOeKGmQTpbM | Philip DeFranco

 

 

 

 

 

 

In order to fully comply with 17 U.S.C. 512(h) DMCA Subpoena requirements,
the following items are submitted concurrently with this letter request:

* DMCA Subpoena (proposed); and

* Sworn Declaration of Justin Moldow, Director of LHO, confirming that
the purpose of the DMCA Subpoena is to obtain the identity of the
alleged infringers for the single purpose of protecting LHO’s rights
under Title 17 of the United States Code; and

* Copy of notification of claimed infringements sent to Google, LLC’s
DMCA Agent (attached as Exhibit A to the Declaration of LHO’s
Director, Justin Moldow).

With all conditions for issuance of the DMCA Subpoena having been met, LHO
therefore petitions the Clerk to issue and sign, in accordance with 17 U.S.C. §

512(h)(4), the proposed DMCA Subpoena, and return it to the undersigned requester for
delivery to the service provider, Cloudflare, Inc.

Regards,
S/ Kelley C. Keller

Kelley C. Keller, Esq..

KK; jt
Attachments:
e Proposed DMCA Subpoena
e Sworn Declaration
e Notification of Claimed Infringements
(attached to Subpoena and Declaration)

The Keller Law Firm, LLC thekellerlawfirm.com
20 $. 36th Street, Suite 203 * Camp Hill, PA 17011 kkeller@thekelierlawfirm.com ° T. 717-386-5035
Oo CoO NN DS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:20-mc-00325-UN Document 3 Filed 07/14/20 Page 3 of 8

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA
AT HARRISBURG

In Re:
DMCA SUBPOENA TO. GOOGLE, LLC

Service Provider.

 

 

 

DECLARATION IN SUPPORT OF
REQUEST FOR DMCA SUBPOENA
TO GOOGLE LLC. - 1

Case No.:

DECLARATION IN SUPPORT OF
REQUEST FOR DMCA SUBPOENA TO
GOOGLE, LLC (YOUTUBE).

THE KELLER LAW FIRM, LLC
20 South 36" Street, Suite 203
Camp, PA 17011
(717) 386-5035

 
ww

co Co NN DN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:20-mc-00325-UN Document 3 Filed 07/14/20 Page 4 of 8

I, JUSTIN MOLDOW, hereby declare as follows:

1. I am a Director of Liberty Hangout LLC (hereinafter, “ILHO’’) and am authorized
to act on its behalf. I have personal knowledge of the facts contained herein and, if called upon to
do so, could and would testify competently thereto.

2. I submit this declaration in support of LHO’s request for issuance of a Subpoena
by the Clerk of this Court, pursuant to the Digital Millennium Copyright Act (“DMCA”), 17
U.S.C. § 512(h) to Google, LLC (“Google”), relating to the posting of LHO’s copyrighted
material on the domain YouTube.com webpages hosted or served by Google, LLC.

3. I have personal knowledge of the copyrights owned by LHO and the ongoing
infringements of those copyrights that occur on the internet. I also have personal knowledge of
the countless instances that LHO’s copyrighted works have been posted without LHO
authorization to youtube.com.

4, On May 12, 2020, authorized agent for LHO Jason Tucker issued and served a
copyright infringement notification on Google, LLC’s DMCA Agent relating to posts on
youtube.com. Pursuant to Section 512(c)(3)(A), the notification was properly signed by LHO’s
agent, identified the copyrighted material being infringed, set forth a listing of the 9 URLs
containing posts of infringing material, confirmed that such use of LHO’s copyrighted works
was not authorized by LHO, and gave contact information such that the DMCA Agent could
reach LHO’s Agent with questions. A true and correct copy of the May 12, 2020 notification is
attached as Exhibit A.

5, The purpose of the DMCA Subpoena is to obtain information sufficient to
identify alleged infringers who, without authorization from LHO, posted material to the web
page youtube.com, which infringed copyrights held by LHO. The information received as a

result of the Subpoena will only be used by LHO to protect its rights under Title 17 of the United

States Code.

DECLARATION IN SUPPORT OF THE KELLER LAW FIRM, LLC
REQUEST FOR DMCA SUBPOENA 20 South 36" Street, Suite 203
TO GOOGLE LLC. - 2 Camp, PA 17011

(717) 386-5035

 
Oo ns) AN

Oo

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:20-mc-00325-UN Document 3 Filed 07/14/20 Page 5of 8

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

DATED this lS day of May 2020, at Manto Falle . Ohvo

te“ Le

 

run MOLDOW
DECLARATION IN: SUPPORT OF THE KELLER LAW FIRM, LLC
REQUEST FOR DMCA SUBPOENA 20 South 36" Street, Suite-203
TO GOOGLE LLC. - 3 Camp; PA 17011

(717) 386-5035

 
Case 3:20-mc-00325-UN Document 3 Filed 07/14/20 Page 6 of 8

Exhibit A

Copy of Notification Issued Pursuant to
17 U.S.C. § 512(c)(3) to
Registered DMCA Agent for
Service Provider Google, LLC (YouTube).
Case 3:20-mc-00325-UN Document 3 Filed 07/14/20 Page 7 of 8

Jason Tucker

From: Jason Tucker eet! stance.com>

Sent: Tuesday, May 12, 2020 11:25 AM

To: copyright@youtube.com

Subject: DMCA Takedown Notice for Copyright Infringement —- Liberty Hangout LLC
Copyright Operations

YouTube, LLC

901 Cherry Ave

San Bruno, CA 94066

Phone: 650-214-3010

Via Email: copyright@youtube.com

RE: DMCA Takedown Notice for Copyright Infringement — Liberty Hangout llc
Dear Copyright Agent,

I, Jason Tucker, hereby declare under penalty of perjury under the laws of the United States of America that to
the best of my knowledge and belief the foregoing is true and correct and I have the authority to act on behalf of
the owner of the copyrights involved.

[have a good faith belief that the use of materials identified below is not authorized by the Owner and therefore
infringes on its rights pursuant to Section 512 (c) of the U.S. Copyright Law. Pursuant to this notification, you
should immediately take steps to locate and remove and/or disable access to the content that is on your system.

Ifyou are a service provider, you may otherwise be liable for copyright infringement if, upon obtaining
knowledge or awareness of infringing material being stored upon your network, you do not act expeditiously to
remove, or disable access to, the material.

My contact information is as follows:
Liberty Hangout LLC
c/o: Battleship Stance, Inc.

Address: Phoenix, AZ 85016 USA
Email: stance.com

Links to Infringing Material that I request be REMOVED:

1. Link: https://www.youtube.com/watch?v=PSN-IX XahFY
Username: Sam Collins

2. Link: https://www.youtube.com/watch?v=FuHAiUSgamA
Username: Sam Collins

3. Link: https:/Avww.youtube.com/watch?v=zK W3tA0UwsU
Username: Roly ©

4. Link: https://www.youtube.com/watch?v=ox7g_AZnPKQ
Username: Jammidodger

5. Link: https://www.youtube.com/watch?v=1S-x2PvyoJI
Username: Kristina Maione
Case 3:20-mc-00325-UN Document 3 Filed 07/14/20 Page 8 of 8

6. Link: https://Awww.youtube.com/watch?v=qt--4XJ-7As
Username: ImAllexx

7. Link: https://www.youtube.com/watch?v=NKIHOLQawrk
Username: American Freedom World Peace

8. Link: https://www.youtube.com/watch?v=A BDjs1QSAKs
Username: The Young Turks

9. Link: https://www.youtube.com/watch?v=Y OeK GmQTpbM
Username: Philip DeFranco

LOCATION OF ORIGINAL WORKS owned by and registered to Liberty Hangout LLC:
http://libertyhangout.org/videos/
https://youtu.be/b8ibcE7TY.Q US Copyright Registration: PA0002239152
https://youtu.be/f9laO YdSU1IM US Copyright Registration: PA0002239154
https://youtu.beAO7tqRAt3 gE US Copyright Registration: PA0002239148

This correspondence and all of its contents is without prejudice to Liberty Hangout LLC or any of their
affiliated company's rights and remedies, all of which are expressly reserved.

Sincerely,
s/Jason Tucker

Jason Tucker
Agent for Liberty Hangout LLC

Jason Tucker

 

SKYPE:
Twitter:

The email you-have received from this company and individual and any file attachments(s) are confidential and intended solely for use by the identified recipient(s). If
you received this message inerror, please notify the sender_and delete the message arid any copies completely from your computer. Distribution or copying of this
communication, in whole or in part, by any unauthorized recipient is prohibited and may subject you to liability. All rights reserved.
